DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/06/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant originally submitted Claims 1-8 in the application. In the previous response, the Applicant amended Claims 1-3, 8, added new Claim 9, 10-11 and cancelled Claim 6. In the present response, the Applicant, amended Claims 1 and 8. Accordingly, Claims 1-5 and 7-11 are currently pending in the application.
Response to Arguments
Applicant’s remarks filled 04/06/2022 has been fully considered.  Applicant amendment to independent Claims 1 and 8 has overcome 35 U.S.C. 112(a) rejection set forth in the final office action dated 01/12/2022. Therefore, the rejection has been withdrawn.
Applicant’s remarks filled 04/06/2022 with respect to rejection of Claims 1 and 8 under 35 U.S.C. $103 has been fully considered, but are moot in light of the new grounds of rejection set forth below, necessitated by Applicant amendment to Claims 1 and 8.
Claim Objections
Claims 8-9 are objected to because of the following duplicate claim limitation and unintelligible content informalities: 
● In Claim 8, Lines 12-13, the limitation of “the projection has the height that is less than the thickness of the metal substrate of the circuit board” is substantially equivalent to the base Claim 1 limitations of “the projection having a height that is less than a thickness of the metal substrate of the circuit board”.
Examiner suggest deleting the repeated limitation from the dependent Claim 8.
● In Claim 9, Line 1, “files” should be changed to read - - fills - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao et al (US 8,240,882) in view of Nuttall (US 2017/0103934). 
	Regarding Claim 1, Liao (In Fig 10) discloses a circuit board heat sink structure (202) comprising: 
a circuit board (22), the circuit board comprising a metal substrate (227), an insulation layer (221) and a conductor layer (222), (Fig 10); 
a metallic heat sink (31), the circuit board (22) being arranged on the heat sink (31) such that the metal substrate (227) contacts a locating face (311) of the heat sink (31); and 
at least one heat transition point (heat transition point between protrusion 312 and 227) formed between the heat sink (31) and the metal substrate (227), the at least one heat transition point providing a defined metallic contact (metallic contact between 312 and 227) between the material of the heat sink (31) and the material of the metal substrate (227), (Fig 10), wherein the heat transition point (heat transition point between protrusion 312 and 227) has a projection (312) that protrudes from the locating face (311) of the heat sink (31) and extends into an opening (223) in the circuit board (22), and wherein the opening (223) extends entirely through each of the metal substrate (227), the insulation layer (221) and the conductor layer (222), (Fig 10).
However Liao does not disclose wherein the projection having a height that is less than a thickness of the metal substrate of the circuit board.
Instead Nuttall (In Fig 2) teaches wherein the projection (15), (¶ 15, II. 1-8) having a height that is less than a thickness of the metal substrate (2), (¶ 13, II. 1-5) of the circuit board (circuit board, ¶ 13, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall with the projection having a height that is less than a thickness of the metal substrate of the circuit board to benefit from reducing the height of the overall thickness of the module and providing support/spacer for the lid,  while providing a thermally conductive path from the components and high power ICs (Nuttall, ¶ 21, II. 10-16).
Regarding Claim 10, Liao in view of Nuttall discloses the limitations of claim 1, however Liao (In Fig 10) further discloses wherein the circuit board (22) is a stacked layer structure such that the insulation layer (221) is stacked on top of an upper surface of the metal substrate (227) and the conductor layer (222) is stacked on top of an upper surface of the insulation layer (221), (Fig 10).  
Claims 2-5, 8 and 11 are rejected under 35 U.S.C. § 103 as being patentable Liao in view Nuttall and further in view of Bi (US 2013/0298396). 
Regarding Claim 2, Liao in view of Nuttall discloses the limitations of claim 1, however Liao as modified does not disclose wherein the defined metallic contact is formed by pressing the material of the heat sink with the material of the metal substrate.
Instead Bi (In Figs 1-2) teaches wherein the defined metallic contact (metallic contact between 5 and 6) is formed by pressing the material of the heat sink (6) with the material of the metal substrate (5), (¶ 35, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall and further with Bi with metallic contact being formed by pressing the material of the heat sink with the material of the metal substrate to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 3, Liao in view of Nuttall and further in view of Bi discloses the limitations of claim 2, however Liao as modified does not disclose wherein the pressing is formed between the projection and the opening. 
Instead Bi (In Figs 1-2) further discloses wherein the pressing is formed between the projection and the opening (¶ 35, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall and further with Bi by pressing being formed between the projection and the opening to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 4, Liao in view of Nuttall and further in view of Bi discloses the limitations of claim 3, however Liao as modified does not disclose wherein the pressing between the projection and the opening is formed by a plastic deformation introduced in the projection.
Instead Bi (In Figs 1-2) further discloses wherein the pressing between the projection (8) and the opening (7) is formed by a plastic deformation introduced in the projection (¶ 35, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall and further with Bi by pressing between the projection and the opening being formed by a plastic deformation introduced in the projection to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 5, Liao in view of Nuttall discloses the limitations of claim 1, however Liao as modified does not disclose wherein the defined metallic contact between the material of the heat sink and the material of the metal substrate is formed by a solder, so that the defined metallic contact is formed indirectly via the solder.
Instead Bi (In Figs 1-2) teaches wherein the defined metallic contact (metallic contact between 5 and 6) between the material of the heat sink (6) and the material of the metal substrate (5) is formed by a solder (¶ 34, II. 1-6), so that the defined metallic contact is formed indirectly via the solder (¶ 34, II. 1-6).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall and further with Bi with metallic contact between the heat sink and metal substrate formed by solder so that defined metallic contact formed indirectly by solder to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 8, Liao in view of Nuttall discloses the limitations of claim 1, however where Liao (In Fig 10) further discloses wherein a method comprising: 
forming the projection (312) to protrude from the locating face (311) of the heat sink (31); 
forming the opening (223) in the circuit board (22) to extend entirely through each of the metal substrate (227), the insulation layer (221) and the conductor layer (222); 
arranging the circuit board (22) on the locating face (311) of the heat sink (31) so that the opening (223) is made to overlap with the projection (312).
However Liao does not disclose wherein the projection has a height that is less than a thickness of the metal substrate of the circuit board.
 instead Nuttall (In Fig 2) teaches wherein the projection (15), (¶ 15, II. 1-8) has a height that is less than a thickness of the metal substrate (2), (¶ 13, II. 1-5) of the circuit board (circuit board, ¶ 13, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall with the projection having a height that is less than a thickness of the metal substrate of the circuit board to benefit from reducing the height of the overall thickness of the module and providing support/spacer for the lid,  while providing a thermally conductive path from the components and high power ICs (Nuttall, ¶ 21, II. 10-16).
However Liao as modified does not disclose forming the defined metallic contact between the material of the heat sink and the material of the metal substrate, either by pressing the projection of the heat sink to deform the material of heat sink in a radial direction towards the metal substrate or indirectly by introducing solder in the opening.
Instead Bi (In Figs 1-2) teaches forming the defined metallic contact (metallic contact between 5 and 6) between the material of the heat sink (6) and the material of the metal substrate (5), either by pressing (¶ 35, II. 1-7) the projection (8) of the heat sink (6) to deform the material of heat sink (6) in a radial direction towards the metal substrate (5) or indirectly by introducing solder in the opening.
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall and further with Bi by forming the defined metallic contact between the heat sink and metal substrate by pressing the heat sink with metal substrate to benefit from enhancing thermal conduction and radiation, application field as well as the application range by differential heat radiation structure, thereby extending the useful life of the device (Bi, ¶ 2, II. 1-26).
Regarding Claim 11, Liao in view of Nuttall and further in view of Bi discloses the limitations of claim 8, however Lia (In Fig 10) further discloses wherein the circuit board (22) is a stacked layer structure such that the insulation layer (221) is stacked on top of an upper surface of the metal substrate (227) and the conductor layer (222) is stacked on top of an upper surface of the insulation layer (221), (Fig 10).
Claims 7 and 9 are rejected under 35 U.S.C. § 103 as being patentable over Liao in view of Nuttall further in view of Bi and further in view of Kim (US 2015/0257249).
Regarding Claim 7, Liao in view of Nuttall and further in view of Bi discloses the limitations of claim 5, however Liao as modified does not disclose wherein the solder is introduced into a radially circumferential space between the projection and the opening.
Instead Kim (In Figs 6-7) teaches wherein the solder (¶ 137, II. 6-11) is introduced into a radially (Fig 6A) circumferential space between the projection (12) and the opening (opening within 201).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall further with Bi and further with Kim with solder in radially circumferential space between the projection and the opening to benefit from maximizing the surface area for paths of heat transfer to conduct heat between the substrate and the heat sink (Kim ¶ 131, II. 23-24).
Regarding Claim 9, Liao in view Nuttall further in view of Bi and further in view of Kim discloses the limitations of claim 7, however Liao as modified does not disclose wherein the solder partially files the opening, such that a height of the solder within the opening is less than the thickness of the circuit board
Instead Kim (In Figs 6-7) further teaches wherein the solder (¶ 137, II. 6-11) partially files the opening (opening within 201), such that a height of the solder within the opening is less than the thickness of the circuit board (height of 41 is less than the height 201).
It would have been obvious to an ordinary skilled person in the art before the effective filing date of the claimed invention to modify Liao with Nuttall further with Bi and further with Kim with solder partially filling the opening, such that a height of the solder within the opening be less than the thickness of the circuit board to benefit from maximizing the surface area for paths of heat transfer to conduct heat between the substrate and the heat sink (Kim ¶ 131, II. 23-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835